CCA 2013-24. On consideration of the issue certified by the Judge Advocate General of the Air Force, 73 M.J. 262 (C.A.A.F. 2014), Appellee’s motion to supplement the record, and Appellant’s motion to supplement the record, we conclude that the military judge did not abuse his discretion in granting the motion to suppress Appellee’s oral and -written statements for lack of corroboration. Accordingly, it is ordered that the motions to supplement the record are granted; the certified issue is answered in the negative; and the decision of the United States Air Force Court of Criminal Appeals is affirmed.*** [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 Chief Judge Baker would have held oral argument before deciding this case.